Citation Nr: 1612358	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), pneumonia, and bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2006 rating decision which denied service connection for a lung disorder.

2.  Evidence received since the November 2006 rating decision relates to the previously unestablished elements of whether the Veteran has a lung disorder that is attributable to his service.

3.  The probative evidence does not establish that a lung disorder, to include COPD, pneumonia, or bronchitis, had onset in service, is causally related to service, to include exposure to Agent Orange therein, or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The November 2006 RO decision, which denied the Veteran's claim of service connection for a lung disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a lung disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a lung disorder, to include COPD, pneumonia, and bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in April 2010 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in April 2010 and April 2013, and the Board obtained a VHA physician's opinion in December 2015.  The examinations and the VHA opinion, taken together, are sufficient evidence for deciding the claim.  Despite the contention by the Veteran's representative that the VHA report is inadequate, as will be explained below, the Board finds that the report, when considered along with the VA examination reports, is adequate.  The medical evidence as a whole contains sufficient consideration of the Veteran's prior medical history, describes the claimed symptomatologies in sufficient detail so that the Board's evaluations are fully informed, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

Service connection for a lung condition was denied in a December 1996 rating decision on the bases that the Veteran did not have a chronic lung disorder in service and that a current lung disorder was not related to his active service or to a service connected disability.  The Veteran attempted to reopen the claim in 2005.  Rating decisions in June 2006 and November 2006 continued to deny the claim as the Veteran did not report for a scheduled VA examination.  The Veteran was notified of the November 2006 decision by a letter dated later that month.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  The Veteran submitted correspondence in connection with unrelated claims, but he did not initiate an appeal of the November 2006 decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

As of the November 2006 denial, the evidence of record included the service treatment records that showed that the Veteran had a ganglioneuroma removed by thoracotomy from his right upper chest; a VA examination in January 1968 that noted complaints of recurrent knotty feelings in the right anterior chest; a February 1968 laminogram revealed that the small, nodular density noted overlying the right lung at the level of the lower border of the right 5th rib posteriorly was a small exostosis springing from the inferior margin of the posterior segment of the 5th rib; diagnoses in 1993 of pneumonia and COPD; and a private physician's statements to the effect that the Veteran's present lung condition was related to the in-service surgery.

Since the November 2006 denial, evidence added to the record includes a January 2013 VA examination that noted possible lung malignancy, and an April 2013 VA examination report that noted "lung nodules thought to be possibly related to metastatic disease."  

As these examination reports were not before VA at the time of the Veteran's previous denial, they are new.  As they provide evidence that the Veteran may have lung cancer, they speak to one reason for the previous denial of service connection.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the November 2006 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a lung disorder, to include COPD, pneumonia, and bronchitis, is warranted.  See 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156(a).  The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO essentially reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

III.  Service Connection

The Veteran is claiming service connection for a lung disability, to COPD, bronchitis, and pneumonia, as secondary to service-connected residuals of postoperative scar, right chest.  Alternatively, he contends that he has a chronic lung disability related to in-service exposure to Agent Orange.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Furthermore, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Evidence

During service in August 1966, the Veteran had a ganglioneuroma removed by thoracotomy from his right upper chest.  A chest tube was in place for two days following surgery.  A November 1966 service treatment record noted that the Veteran complained of shortness of breath and pleuritic right anterior chest pain since his thoracotomy.  Chest films were within normal limits.  The November 1967 release from active duty examination noted the Veteran had undergone a thoracotomy for ganglioneuroma.  It also noted that while the Veteran reported having had a bout of pneumonia post surgery, there was no record of such.

Shortly after service, a VA examination in January 1968 noted complaints of recurrent knotty feelings in the right anterior chest.  A February 1968 laminogram revealed that the small, nodular density noted overlying the right lung at the level of the lower border of the right 5th rib posteriorly was a small exostosis springing from the inferior margin of the posterior segment of the 5th rib.

Later, in February 1993, the Veteran was noted to have pneumonia and COPD.  A January 1995 pulmonary functioning test showed neither obstructive nor restrictive defects.  Recurrent pneumonia and early COPD was noted on an August 1996 VA examination.

In a statement dated in October 2005, W.S., M.D., stated that the Veteran had been under his care for the past 12 years with a history of lung disease that had caused recurrent bronchitis and pneumonia:

The patient first had this problem dating back to surgery performed in 1965 which occurred on the hospital ship, the U.S.S. Repose.  The condition for which he had this surgery is unclear and it may have been a been a benign tumor, possibly related to a contact with Agent Orange.

It is our opinion that, since this surgery, the patient has had recurrent episodes of pneumonia and bronchitis, upwards of 3-4 times per year with many hospitalizations in the past.  My opinion is that the surgery in 1965 has disabled the patient and that there is a possible connection here with Agent Orange, but it is unclear as to the benign tumor and its origins.  Certainly, the patient's symptoms and problems are all related to the surgery performed back in 1965.

Dr. S. provided a second statement dated in July 2006.  He noted that the Veteran had been under his care since February 1996:

While under my care, he has been treated for upper respiratory infections, pneumonia, 2-3 times per year.  A tumor has been removed from his right lung by the hospital ship, U.S.S. Repose, while he was in the service.  His lungs, at that time, caught pneumonia.  The patient had several chest tubes that needed to be placed, at that time, on the U.S.S. Repose, to remove excess fluid in his lungs.  He maintained those chest tubes for over a week.

His present lung condition is related to his infection that he caught while in the service, secondary to all of the operations necessitated at that time, and this explains why he has multiple infections with pneumonia, and other respiratory complaints more than several times a year.

The Veteran underwent VA examination in connection with the claim in April 2010.  A VA nurse practitioner provided an opinion that the Veteran had COPD with recurrent bronchitis and pneumonia that were more likely related to underlying COPD and smoking, and less likely than not secondary to in-service thoracotomy for ganglioneuroma.  He noted that the Veteran had an approximately 45 pack/year smoking history:  

The [Veteran]'s COPD is more likely than not related to his smoking history.  In addition his [pulmonary function tests] demonstrate that he has COPD and not Restrictive Lung disease since 1993.  Complications of thoracotomy include acute pneumothorax, infection, bleeding and respiratory failure.  Often, a chest tube, or more than one chest tube is placed so this was not unusual for thoracotomy treatment.  C-file notes of claims that the benign tumor removed in service is related to Agent Orange is based on speculation.

A January 2013 VA examination noted that the Veteran had been treated in 2009 for dermatofibrosarcoma in the left groin area.  It noted that in 2011 the Veteran had CT scan and PET scan that showed left lower lobe lung masses and right lower lobe lung lesion.  The examiner described "waxing and waning lung nodules of ? inflammatory nature, but malignancy cannot be excluded."  An April 2013 VA skin examination noted "lung nodules thought to be possibly related to metastatic disease."  This was noted in relation to the excision in 2009 of a left groin mass that was identified as dermatofibrosarcoma.

A December 2013 VA treatment record noted:  "For his lung nodule, it's almost stable for a longtime.  However since concern for malignancy elsewhere previously, will order a CT scan in March 2014.  If negative, will stop scans."  A January 2014 VA hematology and oncology note described the Veteran's lung nodules as stable over two years and recommended no further routine imaging.

The Board obtained a VHA expert medical opinion from a VA pulmonary specialist in December 2015.  The physician is a Diplomate of the American Board of Internal Medicine and is Certified in Pulmonary & Critical Care Medicine.  The VHA physician reviewed the record and noted the Veteran's history of in-service surgery for ganglioneuroma; his complaints in the 1990s of recurrent pneumonia; his pulmonary function tests showing obstructive lung disease; and his 120 pack/year tobacco history noted in 2015.  The VHA physician opined that:

For each lung condition present-COPD, bronchitis and recurrent pneumonias- it is less likely that it began in or is otherwise related to military service, to include the removal of ganglioneuroma from the right upper chest in August 1966.  Removal of the ganglioneuroma, presumably from his posterior mediastinum, would not result in obstructive lung disease or infections.

For each lung condition present-COPD, bronchitis and recurrent pneumonias- it is less likely due to or caused by the Veteran's service connected disability of residuals of postoperative scar, right chest.  Significant chest wall scar and thoracotomy may cause pain or discomfort, and is rarely associated with non-progressive restrictive lung disease.  The Veteran's pulmonary function test and chest CT report are not consistent with restrictive lung disease.

Finally, it is unlikely that each lung condition present- COPD, bronchitis and recurrent pneumonias- has been aggravated by the Veteran's service connected disability of residuals of postoperative scar, right chest.  As stated above, chest wall scar and thoracotomy may cause pain or discomfort, and is rarely associated with non-progressive restrictive lung disease.  The Veteran's pulmonary function test and chest CT report are not consistent with restrictive lung disease.

The Veteran's lung disability is most likely associated with his history of 120 pack-year tobacco use.

Analysis

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides as there is no affirmative evidence to the contrary.  However, the Veteran does not have any respiratory cancers or other disease that is one of the diseases presumed by law and regulation to be service connected when manifested to a compensable degree in a Veteran who was exposed to herbicides.  38 C.F.R. § 3.309(e).  

To the extent the Veteran or his representative believe service connection is warranted for a malignancy in the lung, either as due to Agent Orange exposure or as secondary to service connected dermatofibrosarcoma, the record demonstrates that no lung malignancy is present.  Repeated CT scans during the period from 2011 to 2014 showed no evidence of malignancy.  Although a tumor is referenced, this is the benign tumor removed during service for which the residuals have been service connected since 1967-scar, post operative, right chest, status post excision of ganglioneuroma in the right posterior mediastinum.  Thus, service connection for claimed lung cancer is not warranted as there is not sufficient evidence of a current disability.  See Brammer, 3 Vet. App. at 225.

As to the various lung disorders shown by the evidence, the service treatment records do not show any treatment in service for a lung disability.  While the Veteran was noted to have shortness of breath following his thoracotomy in service, no chronic lung disability was noted.  While the Veteran reported having pneumonia during service, the separation report noted no record of such.

Pneumonia and COPD were first noted in 1993, decades after service.  Bronchitis was noted in the 1990s.  

With respect to whether the Veteran's COPD, pneumonia, and bronchitis are related to service, the Board finds that the opinions provided by Dr. S. are afforded little probative value as they are not persuasive opinions representing sufficient evidence of a nexus.  First, in his October 2005 statement, Dr. S. states that he is "unclear" as to the nature of the Veteran's "tumor" in service "and its origins."  He refers to a "possible connection here with Agent Orange."  He concludes, without any elaboration or rationale that "the patient's symptoms and problems are all related to the surgery performed back in 1965 [sic]."  

Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In his July 2006 statement, Dr. S. refers to the Veteran having pneumonia in service, which is not confirmed by any in-service findings, and states that the Veteran's "present lung condition is related to his infection that he caught while in the service, secondary to all of the operations necessitated at that time, and this explains why he has multiple infections with pneumonia, and other respiratory complaints more than several times a year."  Again, no rationale is presented, and there is no indication that Dr. S. reviewed the Veteran's records.  As the opinion is based on an inaccurate factual premise, the opinion is afforded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

On the other hand, the expert VHA physician opined that for each of the Veteran's lung conditions, COPD, bronchitis and recurrent pneumonias, it was less likely that they began in, or were otherwise related to military service, to include the removal of ganglioneuroma from the right upper chest in August 1966.  The physician noted that removal of the ganglioneuroma would not result in obstructive lung disease or infections.  Rather, the VHA physician concluded that the Veteran's lung disability was most likely associated with his history of 120 pack-year tobacco use.

The Board finds the VHA physician's opinion highly persuasive and probative evidence as it is consistent with the other medical evidence on file, and it contains explanations citing to the Veteran's pulmonary function studies and medical criteria.  Therefore, the preponderance of the evidence of record does not support the claim for service connection on a direct basis.  

Moreover, the preponderance of the evidence of record also does not support the claim for service connection on a secondary basis.  The VA examiner in April 2010 found that the Veteran had COPD with recurrent bronchitis and pneumonia that were more likely related to underlying COPD and smoking, and less likely than not secondary to in-service thoracotomy for ganglioneuroma.  He noted that the Veteran had an approximately 45 pack/year smoking history and that his pulmonary function tests demonstrate that he has COPD and not restrictive lung disease.

Similarly, the expert VHA physician opined that, for each lung condition present-COPD, bronchitis and recurrent pneumonias- it was less likely due to or caused by the Veteran's service connected disability of residuals of postoperative scar, right chest, and it was unlikely that it had been aggravated by the Veteran's service connected disability of residuals of postoperative scar, right chest.  He noted that significant chest wall scar and thoracotomy may cause pain or discomfort, and is rarely associated with non-progressive restrictive lung disease, but that the Veteran's pulmonary function test and chest CT report are not consistent with restrictive lung disease.

The Board notes that the Veteran's representative has objected to the VHA physician's use of the term "unlikely" as being ambiguous.  However, it is up to the Board as the fact finder to determine whether the opinion provides the required level of certainty, and the Board finds that there is no ambiguity in the term unlikely, which is consistent with a finding of "less likely than not," if not of more certainty.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that a medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."). 

The Veteran avers that his current lung disorders are a result of his in-service thoracotomy and its service connected residuals.  The Veteran is competent to report on possible lung symptoms that are observable as a lay person.  However, as a lay person without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of his lung disability, which is so in this specific case.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the most probative medical evidence of record establishes that the Veteran currently has a lung disorder that is more likely related to his smoking.  The Board finds that the April 2010 VA examiner's opinion and the VHA physician's opinion that the Veteran's current disability is attributable to his past history of heavy smoking are highly probative as to the issue of causal nexus in this case.  These opinions with respect to the clinical findings; the Veteran's noted symptoms; and his current diagnoses are also found to be highly competent and highly persuasive.  They discussed the Veteran's medical history.  The VA examiner and the VHA physician found that the Veteran's pertinent clinical findings were more consistent with his history of smoking.  Additionally, the VHA physician found no evidence to support a claim that the Veteran's COPD, bronchitis, or pneumonia was caused or aggravated by his residuals of removal of ganglioneuroma.  His opinion is supported by a fully articulated, well-reasoned analysis and is consistent with other objective evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Moreover, while the VHA physician noted that the inservice surgery could possibly result in some restrictive lung disease, he noted that the medical evidence of record did not show evidence of restrictive lung disease.

Finally, the Board also notes that, to the extent the Veteran has a lung disability that was caused by tobacco use and that such use may have been related to military service, injury or disease attributable to a veteran's use of tobacco products during service will not be considered service connected for claims received after June 9, 1998.  38 C.F.R. § 3.300 (2015).

Based on the above, the preponderance of the evidence is against the claim of service connection for a lung disorder, to include COPD, pneumonia, and bronchitis, on both a direct and secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for a lung disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder is reopened; however, service connection for a lung disorder, to include COPD, pneumonia, and bronchitis, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


